DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered. 
Allowable Subject Matter
Claims 1, 3 and 5-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claim 1 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2014/0118063, US 2017/0005619 and EP 1191707. 
The improvement comprises:

a first signal output (Fig.1 element 26 output signal) coupled to a first antenna (Fig.1 element 32 and para.33); 
a first power amplifier (Fig.1 element 18) configured to amplify a first composite radio frequency (RF) signal (Fig.1 element 14 output signal, where the first composite radio frequency (RF) signal is generated by the Digital RF modulator 1 based on the I1(t) and Q1(t)) based on a first ET voltage (Fig.1 element V1(t)); 
a second power amplifier (Fig.1 element 20) configured to amplify a second composite radio frequency (RF) signal (Fig.1 element 16 output signal, where the second composite radio frequency (RF) signal is generated by the Digital RF modulator 2 based on the I2(t) and Q2(t)) based on a second ET voltage (Fig.1 element V2(t)); and
an output circuit (Fig.1 element 26) configured to: 
receive the first composite RF signal (Fig.1 element 18 output signal) and the second composite RF signal (Fig.1 element 20 output signal) from the first power amplifier (Fig.1 element 18) and the second power amplifier (Fig.1 element 20), respectively; 
regenerate the first RF signal and the second RF signal from the first composite RF signal and the second composite RF signal (para.35, where the Power combiner 26 (output circuit) is operative for combining 
provide the first RF signal and the second RF signal to the first signal output (para.35, where the Power combiner 26 (output circuit) is operative for combining the output signals of first and second power amplifiers 18, 20 to generate an RF transmit signal at an output. It is clear that the generated RF transmit signal at the Combiner 26 output is provided by the first RF signal (Fig.1 element I data) and second RF signal (Fig.1 element Q data).)

US 2017/0005619 teaches a first signal output (Fig.4 element 50 output signal (upper) and para.11) coupled to a first antenna (Fig.4 element 52A and para.11); a second signal output (Fig.4 element 50 output signal (lower) and para.11) coupled to a second antenna (Fig.4 element 52B and para.11); and provide the input RF signals to the first signal output and the second signal output, respectively (para.11, where the RF front end circuitry 50 performs filtering and routing on the first RF output signal RF_OUT1 and the second RF output signal RF_OUT2. Note 

EP 1191707 teaches a signal processing apparatus (Fig.8 element 830 and para.5-54) comprising: 
a power amplifier circuit (Fig.8 elements 670, 675 and para.54) comprising: 
a first power amplifier configured to amplify a first composite signal comprising a first signal and a second signal (Fig.8 element 670 and para.54-58) that collectively cause a first intermodulation product term in the amplified first composite signal (Fig.8 element 670 and para.56-59 wherein the amplifier 670 is said to be non-linear. The presence of an intermodulation distortion caused by the first and second signal in the amplified signal is therefore implicit.); and 
a second power amplifier configured to amplify a second composite signal comprising the first signal and the second signal (Fig.8 element 675 and para.54-58) that collectively cause a second intermodulation product term in the amplified second composite signal (Fig.8 element 675 and 
a transceiver circuit coupled to the power amplifier circuit (Fig.8 elements 850, 855 and para.54-60) and configured to: 
generate the first composite signal comprising an inverted first intermodulation product term to thereby offset the first intermodulation product term in the amplified first composite signal (Fig.8 element 820 and Fig.8A elements 810, 812, 814 and para.53-54 and 59, wherein the digital predistorter uses a look up table to compensate for the distortions that would be present in the amplified signal.); and 
generate the second composite signal comprising an inverted second intermodulation product term to thereby offset the second intermodulation product term in the amplified second composite signal (Fig.8 element 825 and Fig.8A elements 810, 812, 814 and para.53-54 and 59, wherein the digital predistorter uses a look up table to compensate for the distortions that would be present in the amplified signal.)

With regard Claim 1, US 2014/0118063 in view of US 2017/0005619 and further in view of EP 1191707 fails to teach the limitation of "an input circuit coupled to a signal processing circuit and configured to: receive the first RF signal and the second RF signal from 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2016/0173031 is cited because they are put pertinent to the Envelop tracking in connection with simultaneous transmission in one or more frequency bands. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Ted M Wang/
Primary Examiner, Art Unit 2633